TAX MATTERS AGREEMENT




THIS TAX MATTERS AGREEMENT (the “Agreement”) is made  as of the latest signature
date hereof, by and between Geo Point Technologies, Inc., a Utah corporation
(“Geo Point Utah”) and Geo Point Resources, Inc., a Nevada corporation (“Geo
Point Nevada”)(collectively, the “Parties”), is entered into in connection with
the Spin-Off, as defined in the Separation Agreement between the Parties of the
same date, to which this Agreement is attached as an Exhibit.




W I T N E S S E T H:




WHEREAS, Geo Point Utah, acting through its direct and indirect subsidiaries,
currently conducts a number of businesses, including (i) the Geo Point Utah
Business, and (ii) the Geo Point Nevada Business; and




WHEREAS, the Board of Directors of Geo Point Utah has determined that it is
appropriate, desirable and in the best interests of Geo Point Utah and its
stockholders to separate Geo Point Utah into two separate, independent and
publicly traded companies, (i) one comprising the Geo Point Nevada Business,
which shall be owned and conducted, directly or indirectly, by Geo Point Nevada,
and (ii) one comprising the Geo Point Utah Business which shall continue to be
owned and conducted, directly or indirectly, by Geo Point Utah; and




WHEREAS, in order to effect such separation, Geo Point Utah will issue the stock
of Geo Point Nevada as a dividend to its stockholders (the “Spin-Off”); and




WHEREAS, in contemplation of the Spin-Off, pursuant to which the Geo Point
Nevada will cease to be a subsidiary of Geo Point Utah, the parent, the Parties
have determined to enter into this Agreement, setting forth their agreement with
respect to certain tax matters.

AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties hereby agree as follows:




Section 1. Definitions




 “After Tax Amount” means any additional amount necessary to reflect the
hypothetical Tax consequences of the receipt or accrual of any payment required
to be made under this Agreement (including payment of an additional amount or
amounts hereunder and the effect of the deductions available for interest paid
or accrued and for Taxes such as state and local Income Taxes), determined by
using the highest applicable statutory corporate Income Tax rate (or rates, in
the case of an item that affects more than one Tax) for the relevant taxable
period (or portion thereof).




 “Agreement” shall have the meaning set forth in the preamble hereto.




“Geo Point Utah” shall have the meaning set forth in the preamble hereto.




 “Geo Point Utah Business” means all of the businesses and operations conducted
by Geo Point Utah, excluding the Geo Point Nevada Business at any time, whether
prior to, or after the Spin-Off Date.




 “Audit” means any audit, assessment of Taxes, other examination by any Taxing
Authority, proceeding, or appeal of such a proceeding relating to Taxes, whether
administrative or judicial, including proceedings relating to competent
authority determinations.




“Carryback Period” shall have the meaning set forth in Section 3.05.




“Dividend Date” means the date that the Spin-Off is effective or the “Record
Date.”




“Geo Point Nevada” shall have the meaning set forth in the preamble hereto.








--------------------------------------------------------------------------------

 “Geo Point Nevada Assets” shall mean the assets of Geo Point Nevada after the
Spin-Off Date, as determined under the Separation Agreement by and among the
Parties.




“Geo Point Nevada Business” means the business and operations conducted by Geo
Point Nevada as such business and operations will continue after the Spin-Off
Date.




“Geo Point Nevada Business Records” shall have the meaning set forth in Section
9.02(b).




 “Geo Point Nevada Liabilities” shall mean the liabilities of Geo Point Nevada
after the Spin-Off Date, if any, as determined under the Separation Agreement by
and among the Parties.




“Geo Point Nevada Separate Tax Amount” shall mean with respect to any Tax
Return, the amount of Taxes attributable to a Post-Spin-Off Period that Geo
Point Nevada would have incurred if they had filed a consolidated return,
combined return or a separate return, as the case may be, separate from the
members of the Geo Point Utah, for the relevant Tax period, and such amount
shall be computed by Geo Point Utah in a manner consistent with (i) general Tax
accounting principles, (ii) the Code and the Treasury regulations promulgated
thereunder, and (iii) past practice.




“Geo Point Nevada Sharing Percentage” means as of the close of business on the
first trading day after the Spin-Off Date, the percentage of Geo Point Nevada’s
market capitalization as compared to the combined market capitalization of Geo
Point Utah and Geo Point Nevada, to the extent there is a public market
capitalization for Geo Point Nevada, and if there is no public market, Geo Point
Nevada’s market capitalization shall be its book value for all such purposes.




“Code” means the Internal Revenue Code of 1986, as amended.




“Combined Return” means any Tax Return, other than with respect to United States
federal Income Taxes, filed on a consolidated, combined (including nexus
combination, worldwide combination, domestic combination, line of business
combination or any other form of combination) or unitary basis wherein Geo Point
Nevada or one or more subsidiaries join in the filing of such Tax Return (for
any taxable period or portion thereof) with Geo Point Utah.




“Consolidated Return” means any Tax Return with respect to United States federal
Income Taxes filed on a consolidated basis wherein Geo Point Nevada joins in the
filing of such Tax Return (for any taxable period or portion thereof) with Geo
Point Utah.




“Contribution” shall have the meaning set forth in the recitals hereto.




“Estimated Tax Installment Date” means, with respect to United States federal
Income Taxes, the estimated Tax installment due dates prescribed in section
6655(c) of the Code and, in the case of any other Tax, means any other date on
which an installment payment of an estimated amount of such Tax is required to
be made.




“Filing Party” shall have the meaning set forth in Section 7.01.




“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of (i) a final and unappealable decision,
judgment, decree or other order by any court of competent jurisdiction; (ii) a
final settlement with the IRS, a closing agreement or accepted offer in
compromise under section 7121 or section 7122 of the Code, or a comparable
agreement under the laws of other jurisdictions, which resolves the entire Tax
liability for any taxable period; (iii) any allowance of a refund or credit in
respect of an overpayment of Tax, but only after the expiration of all periods
during which such refund may be recovered by the jurisdiction imposing the Tax;
or (iv) any other final disposition, including by reason of the expiration of
the applicable statute of limitations.




“Income Tax” means any federal, state, local or foreign Tax determined (in whole
or in part) by reference to net income, net worth, gross receipts or capital, or
any such Taxes imposed in lieu of such a Tax. For the avoidance





--------------------------------------------------------------------------------

of doubt, the term “Income Tax” includes any franchise Tax, net worth, gross
receipts, capital or any such Taxes imposed in lieu of such a Tax.




 “Income Tax Return” means any Tax Return relating to any Income Tax.




“IRS” means the United States Internal Revenue Service or any successor thereto,
including its agents, representatives, and attorneys.




“Non-Income Tax Return” means any Tax Return relating to any Tax other than an
Income Tax.




“Officer’s Certificate” means a letter executed by an officer of Geo Point Utah
or Geo Point Nevada and provided to Tax Counsel as a condition for the
completion of any Tax Opinion or any Supplemental Tax Opinion.




“Owed Party” shall have the meaning set forth in Section 6.05.




“Owing Party” shall have the meaning set forth in Section 6.05.




“Parties” shall have the meaning set forth in the preamble hereto.




“Ruling” means any private letter ruling issued by the IRS in connection with
the Spin-Off in response to a request for such a private letter ruling filed by
Geo Point Utah.




“Ruling Documents” means (i) the request for a Ruling filed with the IRS,
together with any supplemental filings or other materials subsequently submitted
on behalf of Geo Point Utah, and Geo Point Utah’s shareholders to the IRS, the
appendices and exhibits thereto, and any Ruling issued by the IRS to Geo Point
Utah in connection with the Spin-Off and (ii) any similar filings submitted to,
or rulings issued by, any other Taxing Authority in connection with the
Spin-Off.




“Separation Agreement” means the separation agreement by and between Geo Point
Utah and Geo Point Nevada.




“Sole Responsibility Item” means any Tax Item for which the non-Filing Party has
the entire economic liability under this Agreement.




“Spin-Off” shall have the meaning set forth in the recitals hereto.




“Spin-Off Date” means the close of business on the date which the Spin-Off is
effected or the “Record Date.”




“Supplemental Tax Opinion” shall have the meaning set forth in Section 4.02(d).




“Tax Asset” means any Tax Item that has accrued for Tax purposes, but has not
been realized during the taxable period in which it has accrued, and that could
reduce a Tax in another taxable period, including a net operating loss, net
capital loss, research and development tax credit, investment tax credit,
foreign tax credit, charitable deduction or credit related to alternative
minimum tax or any other Tax credit.




 “Tax Benefit” means a reduction in the Tax liability (or increase in refund or
credit or any item of deduction or expense) of a taxpayer (or of the Affiliated
Group, or similar group of entities as defined under corresponding provisions of
the laws of any other jurisdiction, of which it is a member) for any taxable
period. Except as otherwise provided in this Agreement, a Tax Benefit shall be
deemed to have been realized or received from a Tax Item in a taxable period
only if and to the extent that the Tax liability of the taxpayer (or of the
Affiliated Group, or similar group of entities as defined under corresponding
provisions of the laws of any other jurisdiction, of which it is a member) for
such period, after taking into account the effect of the Tax Item on the Tax
liability of such taxpayer (or similar group of entities as defined under
corresponding provisions of the laws of any other jurisdiction, of which it is a
member) in the current period and all prior periods, is less than it would have
been had such Tax liability been determined without regard to such Tax Item.





--------------------------------------------------------------------------------




“Tax Counsel” means a nationally recognized law firm selected by Geo Point Utah
to provide any Tax Opinion.




“Tax Detriment” means an increase in the Tax liability (or reduction in refund
or credit or any item of deduction or expense) of a taxpayer (or similar group
of entities as defined under corresponding provisions of the laws of any other
jurisdiction, of which it is a member) for any taxable period. Except as
otherwise provided in this Agreement, a Tax Detriment shall be deemed to have
been realized or incurred from a Tax Item in a taxable period only if and to the
extent that the Tax liability of the taxpayer (or similar group of entities as
defined under corresponding provisions of the laws of any other jurisdiction, of
which it is a member) for such period, after taking into account the effect of
the Tax Item on the Tax liability of such taxpayer (or similar group of entities
as defined under corresponding provisions of the laws of any other jurisdiction,
of which it is a member) in the current period and all prior periods, is more
than it would have been had such Tax liability been determined without regard to
such Tax Item.




“Tax Item” means any item of income, gain, loss, deduction, expense or credit,
or other attribute that may have the effect of increasing or decreasing any Tax.




“Tax Opinion” means any opinion issued by Tax Counsel as one of the conditions
to completing the Spin-Off addressing certain United States federal Income Tax
consequences of the Spin-Off under section 355 of the Code.




“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended tax return, claim for refund or
declaration of estimated Tax) required to be supplied to, or filed with, a
Taxing Authority in connection with the determination, assessment or collection
of any Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.




“Taxes” means all federal, state, local or foreign taxes, charges, fees, duties,
levies, imposts, rates or other assessments, including income, gross receipts,
excise, property, sales, use, license, capital stock, transfer, franchise,
payroll, withholding, social security, value added or other taxes, (including
any interest, penalties or additions attributable thereto) and a “Tax” shall
mean any one of such Taxes.




 “Taxing Authority” means any governmental authority or any subdivision, agency,
commission or authority thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).




Section 2. Preparation and Filing of Tax Returns.




2.01. Geo Point Utah’s Responsibility. Subject to the other applicable
provisions of this Agreement, Geo Point Utah shall have sole and exclusive
responsibility for the preparation and filing of:

(a) all Consolidated Returns and all Combined Returns for any taxable period up
to and including the Dividend Date;

(b) all Income Tax Returns (other than Consolidated Returns and Combined
Returns) with respect to Geo Point Utah and/or any Geo Point Utah Subsidiary for
any taxable period;

(c) all Non-Income Tax Returns with respect to Geo Point Utah, or the Geo Point
Utah Business or any part thereof for any taxable period; and

(d) all Non-Income Tax Returns with respect to Geo Point Nevada, or the Geo
Point Nevada Business or any part thereof, that are required to be filed (taking
into account any extension of time which has been requested or received) on or
prior to the Spin-Off Date.




2.02. Geo Point Nevada’s Responsibility. Geo Point Nevada shall have sole and
exclusive responsibility for the preparation and filing of:

(a) all Income Tax Returns (other than Consolidated Returns and Combined
Returns) with respect to Geo Point Nevada for any taxable period that are
required to be filed after the Spin-Off Date; and





--------------------------------------------------------------------------------

(b) all Non-Income Tax Returns with respect to Geo Point Nevada, or the Geo
Point Nevada Business or any part thereof that is required to be filed (taking
into account any extension of time which has been requested or received) after
the Spin-Off Date.




2.03. Agent. Subject to the other applicable provisions of this Agreement, Geo
Point Nevada hereby irrevocably designates, and agrees to cause each Geo Point
Nevada Subsidiary to so designate, Geo Point Utah as its sole and exclusive
agent and attorney-in-fact to take such action (including execution of
documents) as Geo Point Utah, in its sole discretion, may deem appropriate in
any and all matters (including Audits) relating to any Tax Return described in
Section 2.01, subject, however, to the joint control provisions and control by a
non-Filing Party provisions in Section 7.




2.04. Manner of Tax Return Preparation.

(a) Unless otherwise required by a Taxing Authority, the Parties hereby agree to
prepare and file all Tax Returns, and to take all other actions, in a manner
consistent with (1) this Agreement, (2) any Tax Opinion, (3) any Supplemental
Tax Opinion, and (4) any Ruling. All Tax Returns shall be filed on a timely
basis (taking into account applicable extensions) by the Party responsible for
filing such returns under this Agreement.

 (b) Subject to the other applicable provisions of this Agreement, Geo Point
Utah shall have the exclusive right, in its sole discretion, with respect to any
Tax Return described in Section 2.01, to determine (1) the manner in which such
Tax Return shall be prepared and filed, including the elections, method of
accounting, positions, conventions and principles of taxation to be used and the
manner in which any Tax Item shall be reported, (2) whether any extensions shall
be requested, (3) the elections that will be made by Geo Point Utah, and Geo
Point Nevada on such Tax Return, (4) whether any amended Tax Returns shall be
filed, (5) whether any claims for refund shall be made, (6) whether any refunds
shall be paid by way of refund or credited against any liability for the related
Tax, and (7) whether to retain outside firms to prepare and/or review such Tax
Returns.




Section 3. Liability for Ordinary Course Taxes.




3.01. Geo Point Utah’s Liability for Ordinary Course Taxes. Except as provided
in Sections 4.01 and 4.03, Geo Point Utah shall be liable for the following
Taxes, and shall be entitled to receive and retain all refunds of:

(a) all Taxes attributable to Geo Point Utah, in each case for any and all
periods,

(b) all Taxes attributable to Geo Point Nevada, the Geo Point Nevada Business,
in each case for any and all Pre-Spin-Off Periods,

(c) all Taxes for which Geo Point Nevada may be liable by virtue of any
agreement or arrangement with respect to Taxes (other than pursuant to this
Agreement or any other agreements entered into in connection with the Spin-Off)
entered into on or prior to the Spin-Off Date.




3.02. Geo Point Nevada’s Liability for Ordinary Course Taxes. Except as provided
in Sections 4.01 and 4.03, Geo Point Nevada shall be liable for (i) all Taxes
attributable to Geo Point Nevada Business for any and all Post-Spin-Off Periods.




3.03. Straddle Periods. For purposes of Sections 3.01 and 3.02, in the case of
any Straddle Period, (i) property taxes and exemptions, allowances or deductions
that are calculated on an annualized basis shall be apportioned between the
Pre-Spin-Off Period and the Post-Spin-Off Period on a daily pro-rata basis and
(ii) all other Taxes shall be apportioned between the Pre-Spin-Off Period and
the Post-Spin-Off Period on a closing of the books basis as of the close of
business on the Spin-Off Date.




3.04. Refunds. The amount or economic benefit of any refunds, credits or offsets
of Taxes relating to (i) Geo Point Nevada, or the Geo Point Nevada Business for
a Pre-Spin-Off Period shall be for the account of Geo Point Utah, (ii) Geo Point
Nevada, or the Geo Point Nevada Business for a Post-Spin-Off Period shall be for
the account of Geo Point Nevada, and (iii) the Geo Point Utah Business shall for
the account of Geo Point Utah.




3.05. Carryback. Notwithstanding Section 3.04, to the extent permitted by law,
Geo Point Nevada shall elect to forego a carryback of any net operating losses,
capital losses, credits or other Tax benefits to a taxable period, or portion
thereof, ending on or before the Spin-Off Date unless Geo Point Utah otherwise
elects, in its sole discretion, to allow such carryback.








--------------------------------------------------------------------------------

3.06. Payment of Tax Liability. If one Party is liable or responsible for Taxes,
under Sections 3.01 through 3.05, with respect to Tax Returns for which another
party is responsible for preparing and/or filing, or with respect to Taxes that
are paid by another Party, then the liable or responsible Party shall pay the
Taxes (or a reimbursement of such Taxes) to the other Party pursuant to Section
6.05.




3.07. Computation. With respect to any Tax Return filed by Geo Point Utah for
which Geo Point Nevada is liable for Taxes under this Section 3, Geo Point Utah
shall provide Geo Point Nevada with a written calculation in reasonable detail
(including copies of work sheets and other materials used in preparation
thereof) setting forth the amount of any Geo Point Nevada Separate Tax Amount or
estimated Geo Point Nevada Separate Tax Amount (for purposes of Section 6.01).
Geo Point Nevada shall have the right to review and comment on such calculation.
Any dispute with respect to such calculation shall be resolved pursuant to
Section 9.03; provided, however, that, notwithstanding any dispute with respect
to any such calculation, in no event shall any payment attributable to the
amount of any Geo Point Nevada Separate Tax Amount or estimated Geo Point Nevada
Separate Tax Amount be paid later than the date provided in Section 6.




Section 4. Exchange Taxes, Contribution Taxes and Deconsolidation.




4.01. Exchange Taxes.

(a) Geo Point Utah’s Liability for Exchange Taxes. Notwithstanding Sections 3.01
through 3.03, Geo Point Utah shall be jointly and severally liable for any
Exchange Taxes attributable to, caused by, or resulting from, one or more of the
following:

(i) any action or omission by Geo Point Utah inconsistent with any material,
information, covenant or representation related to Geo Point Utah, or the Geo
Point Utah Business in an Officer’s Certificate, any Tax Opinion, any
Supplemental Tax Opinion, Ruling Documents or Ruling (for the avoidance of
doubt, disclosure of any action or fact that is inconsistent with any material,
information, covenant or representation submitted to Tax Counsel, the IRS, or
other Taxing Authority, as applicable, in connection with an Officer’s
Certificate, any Tax Opinion, any Supplemental Tax Opinion, Ruling Documents or
Ruling shall not relieve Geo Point Utah of liability under this Agreement);

(ii) any acquisition of any stock or assets of Geo Point Utah by one or more
other persons (other than Geo Point Nevada) prior to or following the Spin-Off;
or

(iii) any issuance of stock by Geo Point Utah, including any issuance pursuant
to the exercise of employee stock options or other employment related
arrangements or the exercise of warrants, or change in ownership of stock in Geo
Point Nevada.

(b) Geo Point Nevada’s Liability for Exchange Taxes. Notwithstanding Sections
3.01 through 3.03, Geo Point Nevada shall be jointly and severally liable for
any Exchange Taxes attributable to, caused by, or result from, one or more of
the following:

(i) any action or omission by Geo Point Nevada after the Spin-Off at any time,
that is inconsistent with any material, information, covenant or representation
related to Geo Point Nevada, or the Geo Point Nevada Business in an Officer’s
Certificate, any Tax Opinion, any Supplemental Tax Opinion, Ruling Documents or
Ruling (for the avoidance of doubt, disclosure by Geo Point Nevada to Geo Point
Utah of any action or fact that is inconsistent with any material, information,
covenant or representation submitted to Tax Counsel, the IRS, or other Taxing
Authority, as applicable, in connection with an Officer’s Certificate, any Tax
Opinion, any Supplemental Tax Opinion, Ruling Documents or Ruling shall not
relieve Geo Point Nevada of liability under this Agreement);

(ii) any acquisition of any stock or assets of Geo Point Nevada by one or more
other persons (other than Geo Point Utah) following the Spin-Off; or

(iii) any issuance of stock by Geo Point Nevada after the Spin-Off, including
any issuance pursuant to the exercise of employee stock options or other
employment related arrangements or the exercise of warrants, or change in
ownership of stock in Geo Point Nevada after the Spin-Off.

 (c) Joint Liability for Remaining Exchange Taxes. Geo Point Utah shall be
liable for the Geo Point Utah Sharing Percentage and Geo Point Nevada shall be
jointly and severally liable for the Geo Point Nevada Sharing Percentage of any
Exchange Taxes (including costs related or attributable to such Exchange Taxes)
not otherwise allocated by Sections 4.01(a) or (b) (e.g., because of a
retroactive change in law).

(d) Representation. Each of Geo Point Utah and Geo Point Nevada represents that,
as of the date of this Agreement, neither it nor its Businesses know of any fact
that may cause the Exchange to fail to qualify under section 355 or section
368(a)(1)(D) of the Code.





--------------------------------------------------------------------------------




4.02. Continuing Covenants.




(a) In General. Each of Geo Point Utah (for itself) and Geo Point Nevada (for
itself) agrees (1) not to take any action reasonably expected to result in an
increased Tax liability to the other, a reduction in a Tax Asset of the other or
an increased liability to the other under this Agreement, and (2) to take any
action reasonably requested by the other that would reasonably be expected to
result in a Tax Benefit or avoid a Tax Detriment to the other, provided, in
either such case, that the taking or refraining to take such action does not
result in any additional cost not fully compensated for by the other Party or
any other adverse effect to such Party. The Parties hereby acknowledge that the
preceding sentence is not intended to limit, and therefore shall not apply to,
the rights of the Parties with respect to matters otherwise covered by this
Agreement.

(b) Geo Point Nevada Restrictions. Geo Point Nevada agrees that it will not
knowingly take or fail to take, or permit, any action where such action or
failure to act would be inconsistent with any material, information, covenant or
representation that relates to facts or matters related to Geo Point Nevada or
within the control of Geo Point Nevada and is contained in an Officer’s
Certificate, any Tax Opinion, any Supplemental Tax Opinion, Ruling Documents or
Ruling (except where such material, information, covenant or representation was
not previously disclosed to Geo Point Nevada) other than as permitted by this
Section 4.02. For this purpose an action is considered inconsistent with a
representation if the representation states that there is no plan or intention
to take such action.

(c) Geo Point Utah Restrictions. Geo Point Utah agrees that it will not
knowingly take or fail to take, or permit, any action where such action or
failure to act would be inconsistent with any material, information, covenant or
representation that relates to facts or matters related to Geo Point Utah or
within the control of Geo Point Utah and is contained in an Officer’s
Certificate, any Tax Opinion, any Supplemental Tax Opinion, Ruling Documents or
Ruling other than as permitted by this Section 4.02. For this purpose an action
is considered inconsistent with a representation if the representation states
that there is no plan or intention to take such action.

 

4.03. Allocation of Tax Items. All Tax computations for (1) any Pre-Spin-Off
Periods ending on the Spin-Off Date and (2) the immediately following taxable
period of Geo Point Nevada, shall be made pursuant to the principles of section
1.1502-76(b) of the Treasury Regulations or of a corresponding provision under
the laws of other jurisdictions, as reasonably determined by Geo Point Utah,
taking into account all reasonable suggestions made by Geo Point Nevada with
respect thereto.

 

4.04. Allocation of Tax Assets. In connection with the Spin-Off, each of Geo
Point Utah and Geo Point Nevada agrees that each shall prepare all Tax Returns
in a manner consistent with the allocations as set forth herein, unless
otherwise required by law.




Section 5. Indemnification.




5.01. In General. Geo Point Utah shall jointly and severally indemnify Geo Point
Nevada, and their respective directors, officers and employees, and hold them
harmless from and against any and all Taxes for which Geo Point Utah is liable
under this Agreement and any loss, cost, damage or expense, including reasonable
attorneys’ fees and costs, that is attributable to, or results from, the failure
of Geo Point Utah, or any director, officer or employee to make any payment
required to be made under this Agreement. Geo Point Nevada shall jointly and
severally indemnify Geo Point Utah, and their respective directors, officers and
employees, and hold them harmless from and against any and all Taxes for which
Geo Point Nevada is liable under this Agreement and any loss, cost, damage or
expense, including reasonable attorneys’ fees and costs, that is attributable
to, or results from, the failure of Geo Point Nevada or any director, officer or
employee to make any payment required to be made under this Agreement.




5.02. Inaccurate or Incomplete Information. Geo Point Utah shall jointly and
severally indemnify Geo Point Nevada, and its respective directors, officers and
employees, and hold them harmless from and against any cost, fine, penalty or
other expense of any kind attributable to the failure of Geo Point Utah in
supplying Geo Point Nevada with inaccurate or incomplete information, in
connection with the preparation of any Tax Return. Geo Point Nevada shall
jointly and severally indemnify Geo Point Utah, and its respective directors,
officers and employees, and hold them harmless from and against any cost, fine,
penalty, or other expenses of any kind attributable to the failure of Geo Point
Nevada in supplying Geo Point Utah with inaccurate or incomplete information, in
connection with the preparation of any Tax Return.




5.03. No Indemnification for Tax Items. Nothing in this Agreement shall be
construed as a guarantee of the existence or amount of any loss, credit,
carryforward, basis or other Tax Item, whether past, present or future, of





--------------------------------------------------------------------------------

Geo Point Utah or Geo Point Nevada. In addition, for the avoidance of doubt, for
purposes of determining any amount owed between the Parties hereto, all such
determinations shall be made without regard to any financial accounting tax
asset or liability or other financial accounting items.




Section 6. Payments.




6.01. Estimated Tax Payments. Not later than ten (10) business days after any
Estimated Tax Installment Date with respect to a taxable period for which a
Consolidated Return or a Combined Return that includes an Geo Point Nevada
Separate Tax Amount may be filed, Geo Point Nevada shall pay to Geo Point Utah
on behalf of Geo Point Nevada an amount equal to the amount of any estimated Geo
Point Nevada Separate Tax Amount.




6.02. True-Up Payments. Not later than ten (10) business days after filing a Tax
Return, Geo Point Nevada shall pay to Geo Point Utah, or Geo Point Utah shall
pay to Geo Point Nevada, as appropriate, an amount equal to the difference, if
any, between the Geo Point Nevada Separate Tax Amount and the aggregate amount
paid by Geo Point Nevada with respect to such period under Section 6.01.




6.03. Redetermination Amounts. In the event of a redetermination of any Tax Item
reflected on any Consolidated Return or Combined Return (other than Tax Items
relating to Exchange Taxes), as a result of a refund of Taxes paid, a Final
Determination or any settlement or compromise with any Taxing Authority which in
any such case would affect the Geo Point Nevada Separate Tax Amount, Geo Point
Utah shall prepare a revised pro forma Tax Return in accordance with Section
2.04(b) for the relevant taxable period reflecting the redetermination of such
Tax Item as a result of such refund, Final Determination, settlement or
compromise. Geo Point Nevada shall pay to Geo Point Utah, or Geo Point Utah
shall pay to Geo Point Nevada, as appropriate, an amount equal to the
difference, if any, between the Geo Point Nevada Separate Tax Amount reflected
on such revised pro forma Tax Return and the Geo Point Nevada Separate Tax
Amount for such period as originally computed pursuant to this Agreement.




6.04. Payments of Refunds and Credits. If one Party receives a refund or credit
of any Tax to which the other Party is entitled pursuant to Section 3.04, the
Party receiving such refund or credit shall pay to the other Party the amount of
such refund or credit pursuant to Section 6.05.




6.05. Payments Under This Agreement. In the event that one Party (the “Owing
Party”) is required to make a payment to another Party (the “Owed Party”)
pursuant to this Agreement, then such payments shall be made according to this
Section 6.05.

(a) In General. All payments shall be made to the Owed Party or to the
appropriate Taxing Authority as specified by the Owed Party within the time
prescribed for payment in this Agreement, or if no period is prescribed, within
ten (10) days after delivery of written notice of payment owing together with a
computation of the amounts due.

(b) Treatment of Payments. Unless otherwise required by any Final Determination,
the Parties agree that any payments made by one Party to another Party pursuant
to this Agreement (other than (i) payments for the Geo Point Nevada Separate Tax
Amount for the Post-Spin-Off Period, (ii) payments of After Tax Amounts pursuant
to Section 6.05(d), and (iii) payments of interest pursuant to Section 6.05(e))
shall be treated for all Tax purposes as nontaxable payments (dividend
distributions or capital contributions, as the case may be) made immediately
prior to the Spin-Off and, accordingly, as not includible in the taxable income
of the recipient or as deductible by the payor.

(c) Prompt Performance. All actions required to be taken (including payments) by
any Party under this Agreement shall be performed within the time prescribed for
performance in this Agreement, or if no period is prescribed, such actions shall
be performed promptly.

(d) After Tax Amounts. If pursuant to a Final Determination it is determined
that the receipt or accrual of any payment made under this Agreement (other than
payments of interest pursuant to Section 6.05(e)) is subject to any Tax, the
Party making such payment shall be liable for (a) the After Tax Amount with
respect to such payment and (b) interest at the rate described in Section
6.05(e) on the amount of such Tax from the date such Tax accrues through the
date of payment of such After Tax Amount. A Party making a demand for a payment
pursuant to this Agreement and for a payment of an After Tax Amount with respect
to such payment shall separately specify and compute such After Tax Amount.
However, a Party may choose not to specify an After Tax Amount in a demand for
payment pursuant to this Agreement without thereby being deemed to have waived
its right subsequently to demand an After Tax Amount with respect to such
payment.





--------------------------------------------------------------------------------

(e) Interest. Payments pursuant to this Agreement that are not made within the
period prescribed in this Agreement (the “Payment Period”) shall bear interest
for the period from and including the date immediately following the last date
of the Payment Period through and including the date of payment at a per annum
rate equal to the applicable rate under Section 6621 of the Code. Such interest
will be payable at the same time as the payment to which it relates and shall be
calculated on the basis of a year of three hundred sixty-five (365) days and the
actual number of days for which due.




6.06. Cooperation and Exchange of Information.

(a) Cooperation. Geo Point Nevada and Geo Point Utah shall each cooperate fully
(and each shall cause its respective affiliates to cooperate fully) with all
reasonable requests from another party for information and materials not
otherwise available to the requesting party in connection with the preparation
and filing of Tax Returns, claims for refund, and Audits concerning issues or
other matters covered by this Agreement or in connection with the determination
of a liability for Taxes or a right to a refund of Taxes. Such cooperation shall
include:

(i) the retention until the expiration of the applicable statute of limitations,
and the provision upon request, of copies of all Tax Returns, books, records
(including information regarding ownership and Tax basis of property),
documentation and other information relating to the Tax Returns, including
accompanying schedules, related work papers, and documents relating to rulings
or other determinations by Taxing Authorities;

(ii) the execution of any document that may be necessary or reasonably helpful
in connection with any Tax Proceeding, or the filing of a Tax Return or refund
claim by Geo Point Utah or Geo Point Nevada, including certification, to the
best of a Party’s knowledge, of the accuracy and completeness of the information
it has supplied; and

(iii) the use of the Party’s commercially reasonable efforts to obtain any
documentation that may be necessary or reasonably helpful in connection with any
of the foregoing. Each Party shall make its employees and facilities available
on a reasonable and mutually convenient basis in connection with the foregoing
matters.

 (b) Retention of Records. Any Party that is in possession of documentation of
Geo Point Utah or Geo Point Nevada relating to the Geo Point Nevada Business,
including books, records, Tax Returns and all supporting schedules and
information relating thereto (the “Geo Point Nevada Business Records”) shall
retain such Geo Point Nevada Business Records for a period of seven (7) years
following the Exchange Date. Thereafter, any Party wishing to dispose of Geo
Point Nevada Business Records in its possession (after the expiration of the
applicable statute of limitations), shall provide written notice to the other
Party describing the documentation proposed to be destroyed or disposed of sixty
(60) business days prior to taking such action. The other Party may arrange to
take delivery of any or all of the documentation described in the notice at its
expense during the succeeding sixty (60) day period.




Section 7. General Provisions




Section 7.01 Governing Law. This Agreement shall be governed by, and construed
in accordance with; the laws of Utah, without reference to choice of law
principles, including matters of construction, validity and performance.




Section 7.02 Notices. All notices, requests, demands, waivers and communications
required or permitted to be given under this Agreement shall be in writing
(which shall include notice by telecopy or like transmission) and shall be
deemed given (i) on the day delivered (or if that day is not a Business Day, on
the first following Business Day) when (x) delivered personally against receipt
or (y) sent by overnight courier, (ii) on the day when transmittal confirmation
is received if sent by telecopy (or if that day is not a Business Day, on the
first following Business Day) and (iii) on the third Business Day after mailed
by certified or registered first-class mail to the parties at the parties’
business addresses (or to such other addresses as a party may have specified by
notice given to the other parties hereto pursuant to this provision).




Section 7.03 Entire Agreement. This Agreement and the Separation Agreement,
together with all schedules, appendices, certificates, instruments and
agreements delivered pursuant hereto and thereto, contain the entire
understanding of the parties hereto and thereto with respect to the subject
matter contained herein and therein, and supersede and cancel all prior
agreements, negotiations, correspondence, undertakings and communications of the
parties, oral or written, respecting such subject matter.








--------------------------------------------------------------------------------

Section 7.04 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. All references herein to
“Articles,” “Sections”, or “Appendices” shall be deemed to be references to
Articles or Sections hereof or Appendices hereto unless otherwise indicated.




Section 7.05 Counterparts. This Agreement may be executed in one or more
counterparts, which may be delivered by facsimile, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.




Section 7.06 Parties in Interest; Assignment; Successors. Neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
either of the parties hereto without the prior written consent of the other
party. Subject to the preceding sentence, this Agreement shall inure to the
benefit of and are binding upon Geo Point Nevada and Geo Point Utah and their
respective Subsidiaries, successors and permitted assigns. Nothing in this
Agreement, express or implied, is intended to confer upon any other Person any
rights or remedies under or by reason of this Agreement.




Section 7.07 Severability; Enforcement. The invalidity of any portion hereof
shall not affect the validity, force or effect of the remaining portions hereof.
If it is ever held that any restriction hereunder is too broad to permit
enforcement of such restriction to its fullest extent, each party agrees that a
court of competent jurisdiction may enforce such restriction to the maximum
extent permitted by law, and each party hereby consents and agrees that such
scope may be judicially modified accordingly in any proceeding brought to
enforce such restriction.




Section 7.08 Force Majeure. No party shall be deemed in default of this
Agreement to the extent that any delay or failure in the performance of its
obligations under this Agreement results from any cause beyond its reasonable
control and without its fault or negligence, such as acts of God, acts of civil
or military authority, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions, power
failures, communication failures including internet disruptions, equipment
failures, labor problems or unavailability of parts. In the event of any such
excused delay, the time for performance shall be extended for a period equal to
the time lost by reason of the delay.




Section 7.09 Tax Opinion or Supplemental Tax Opinion.  Notwithstanding anything
contained herein to the contrary contained herein, no Party is required to
obtain any Tax Opinion or any Supplemental Tax Opinion regarding this Agreement
of the Separation Agreement to which this Agreement is an Exhibit.




IN WITNESS WHEREOF, each of the parties has caused this Tax Matters Agreement to
be duly executed on its behalf by its officers thereunto duly authorized, all as
of the day and year first above written.










 

 

 

 

GEO POINT TEHCNOLOGIES, INC.

 

 

 

 

By:

 

/s/ Jeffrey T. Jensen

Name:

 

Jeffrey T. Jensen

Title:

 

President and CEO

Date:

October 23, 2012

GEO POINT RESOURCES, INC.

 

 

 

 

By:

 

/s/ William C. Lachmar

Name:

 

William C. Lachmar

Title:

 

President and CEO

Date:

 

October 23, 2012









